Citation Nr: 1106270	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
Veteran's service-connected bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for 
the Veteran's service-connected residuals of basal cell 
carcinoma, and to a rating in excess of 30 percent from May 21, 
2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to December 
1981, from June 1996 to March 1999 and from October 2001 to 
September 2003. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from January 2005 and January 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, that denied the benefits 
sought on appeal.  The Veteran appealed those decisions and the 
case was referred to the Board for appellate review.  

In his December 2007 Substantive Appeal (VA Form 9) the Veteran 
requested a hearing before the Board.  However, the Board notes 
that this request was specifically withdrawn in May 2008.  
Accordingly, the Veteran's request has been withdrawn.  38 C.F.R. 
§ 20.704(e) (2010).  

In a September 2010 Rating Decision the RO granted entitlement to 
a 30 percent rating for the Veteran's service-connected residuals 
of basal cell carcinoma of the face, upper back, neck, arms and 
hands, effective from May 21, 2010.  However, as this increase 
does not constitute a full grant of all benefits possible, and as 
the Veteran has not withdrawn his claim on this issue, it remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In April 2010 the Board remanded the Veteran's claim for further 
development.  The development requested in that remands has been 
completed to the extent possible, and no further action is 
necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDINGS OF FACT

1.  Audiometric testing has not been shown that the Veteran has 
hearing acuity worse than level I in the right ear and level I in 
the left ear. 

2.  Prior to May 21, 2010, the evidence of record indicates that 
the Veteran's service-connected residuals of basal cell carcinoma 
were manifested by numerous small, stable, non-disfiguring, non-
tender, non-painful scars affecting a total of 10.5 percent of 
the Veteran's total skin area, without a limitation of motion or 
function.

3.  Beginning May 21, 2010, the evidence of record indicates that 
the Veteran's service-connected residuals of basal cell carcinoma 
have been manifested by numerous small, stable, non-disfiguring, 
non-tender, non-painful scars affecting a total of 25 percent of 
the Veteran's total skin area, without any limitation of motion 
or function.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hearing loss have 
not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2010).

2.  The criteria for a rating in excess of 10 percent for 
residuals of basal cell carcinoma for the period prior to May 21, 
2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7818-7800 (2010).

3.  The criteria for a rating in excess of 30 percent for 
residuals of basal cell carcinoma for the period from May 21, 
2010 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7818-7800 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated January 2004, July 2004, March 
2006, June 2008 and May 2010.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, finding that VA 
is not required to tailor § 5103(a) notice to individual Veterans 
or to notify them that they may present evidence showing the 
effect that worsening of a service-connected disability has on 
their employment and daily life for proper claims adjudication.  
For an increased rating claim, section § 5103(a) now requires 
that the Secretary notify claimants generally that, to 
substantiate a claim, they must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  The appeal for higher initial 
ratings originates, however, from the grant of service connection 
for these disabilities.  Consequently, Vazquez-Flores is 
inapplicable.  Nevertheless, a June 2008 letter to the Veteran 
did contain the information required under Vazquez-Flores.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, when VA undertakes to provide a VA examination, it must 
ensure that the examination is adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  With regard to the Veteran's 
increased rating claim for hearing loss the Board observes that 
in Martinak v. Nicholson 21 Vet. App. 447 (2007), the Court noted 
that VA had revised its hearing examination worksheets to include 
the effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Reviewed 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. 
§ 4.10 (2010).  The Board finds that the VA examinations 
provided, in particular the June 2010 VA examinations, were 
adequate in that they were performed by neutral, skilled 
providers who reviewed the Veteran's history.  The examination 
reports provided the data required to appropriately rate both the 
Veteran's hearing loss and residuals of basal cell carcinoma. 

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to a compensable initial 
rating for his service-connected bilateral hearing loss and 
entitlement to an increased rating for his service-connected 
residuals of basal cell carcinoma, rated as 10 percent prior to 
May 21, 2010, and as 30 percent thereafter.  Essentially, the 
Veteran contends that the evaluations assigned for those 
conditions do not accurately reflect their severity.  Disability 
evaluations are determined by evaluating the extent to which a 
veteran's service-connected condition adversely affects his 
ability to function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with the 
criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  

Separate diagnostic codes identify various disabilities and the 
criteria for specific ranges.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable through 
the assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required by that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.1.  

After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable 
doubt as to the degree of disability will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

Bilateral Hearing Loss

The Veteran first claimed entitlement to service connection for 
bilateral hearing loss in December 2003.  A January 2005 rating 
decision granted entitlement to service connection for that 
condition and assigned a noncompensable rating effective from 
December 24, 2003, the day the Veteran first filed his claim.  
The Veteran submitted a Notice of Disagreement (NOD) with that 
rating decision in September 2005.  The RO issued a Statement of 
the Case (SOC) in January 2007.  The RO also issued an additional 
rating decision in January 2007, granting entitlement to an 
earlier effective date of October 1, 2003, the day after the 
Veteran's release from active service, for the Veteran's service-
connected hearing loss.  The Veteran submitted a Substantive 
Appeal (VA Form 9) in December 2007, perfecting his appeal on 
that issue.  In April 2010 the Board remanded the Veteran's claim 
for further development.  The development requested in that 
remand has been completed to the extent possible, and no further 
action is necessary to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the Veteran claim is once 
again before the Board.  

Rating evaluations for service-connected hearing loss range from 
noncompensable to 100 percent.  These evaluations are based on 
organic impairment of hearing acuity as measured by the results 
of controlled speech discrimination testing together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
hertz (Hz).  To evaluate the degree of disability from defective 
hearing, the Rating Schedule establishes eleven auditory acuity 
levels, from Level I for essentially normal acuity, through Level 
XI for profound deafness.  38 C.F.R. §§ 4.14, 4.85, Diagnostic 
Code 6100 (2010).  Hearing tests are conducted without hearing 
aids, but the impact thereof is contemplated in the schedular 
evaluations.  See 38 C.F.R. § 4.85.  

The results of the above-described testing are charted on Table 
VI, VIa and VII.  See 38 C.F.R. § 4.85.  Under 38 C.F.R. 
§ 4.86(a), when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separated.  Likewise, when the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels or 
more at 2000 Hz, the rating specialist will also determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
38 C.F.R. § 4.86(b).  These provisions are not applicable in this 
case.  

The Court has noted that the assignment of disability ratings for 
hearing impairment are basically arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  However, the Court has admonished that 
audiologists must also describe the effects of the hearing loss 
on occupational functioning and daily activities, so that it can 
be determined whether or not an extraschedular evaluation may be 
assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
In Martinak, the court specifically noted that unlike the 
schedular rating criteria, the extraschedular provisions do not 
rely exclusively on objective results to determine entitlement.  

The relevant evidence of record includes VA examination reports, 
VA treatment records and written statements from the Veteran.  VA 
treatment records from February 2003 indicate that the Veteran 
was referred for audiometric testing due to in-service noise 
exposure.  An audiogram conducted at that time indicates some 
hearing loss, but that testing did not indicate use of the 
Maryland CNC speech recognition test.   

Following the Veteran release from active service he was first 
afforded a VA examination for his hearing loss in September 2004.  
During that examination the Veteran reported that he has 
difficulty hearing and understanding conversation, particularly 
in the presence of background noise.  Audiometric testing 
revealed that the Veteran's left ear puretone thresholds were 5, 
15, 50 and 75, for an average of 36 decibels, and that his speech 
discrimination score for that ear was 98 percent.  The Veteran's 
right ear puretone thresholds were 5, 15, 25 and 70, for an 
average of 34 decibels.  His speech discrimination score for that 
ear was 100 percent.  The examiner diagnosed the Veteran with 
mild to severe sensorinueral hearing loss in both ears.  When 
combined on Table VI these numbers produce Level I hearing for 
both ears.  When these hearing designations are applied to Table 
VII the result is a noncompensable disability rating.  

The Veteran was afforded an additional VA hearing examination in 
November 2006.  Audiometric testing from that examination 
indicates that the Veteran's left ear puretone thresholds were 
10, 20, 55 and 75, for an average of 40 decibels, and that his 
speech discrimination score for that ear was 94 percent.  The 
Veteran's right ear puretone thresholds were 10, 20, 25 and 80, 
for an average of 38.75 decibels.  His speech discrimination 
score for that ear was also 94 percent.  The examiner diagnosed 
the Veteran with moderate to severe sensorineural hearing loss.  
When combined on Table VI these numbers produce Level I hearing 
for both ears.  When these hearing designations are applied to 
Table VII the result is a noncompensable disability rating.  

Following the Board's April 2010 remand the Veteran was afforded 
another VA hearing examination.  This examination was conducted 
in May 2010 and audiometric testing from that time indicates that 
the Veteran's left ear puretone thresholds were 0, 15, 25 and 80, 
for an average of 30 decibels.  The Veteran's speech 
discrimination score for that ear was 96 percent.  The Veteran's 
right ear puretone thresholds were 5, 20, 40 and 80, for an 
average of 36.25 decibels.  His speech discrimination score for 
that ear was 94 percent.  When combined on Table VI these numbers 
produce Level I hearing for both ears.  When these hearing 
designations are applied to Table VII the result is a 
noncompensable disability rating.  The examiner stated that test 
reliability was excellent and diagnosed the Veteran with normal 
to severe sensorineural hearing loss.  She stated that there were 
no significant effects on the Veteran's occupation and no effects 
on the Veteran's usual daily activities.  A June 2010 addendum 
indicates review of the Veteran's claims file.  

As each of the Veteran's audiometric evaluations indicate 
noncompensable hearing loss and the May 2010 VA examiner 
indicated that there have been no significant effects on either 
the Veteran's occupation or his usual daily activities, there are 
no grounds under which the Veteran's service-connected hearing 
loss may be granted a compensable rating.  To the extent that the 
Veteran argues entitlement to a higher rating, the Board places 
greater probative value to the clinical findings and opinions by 
VA examiners who have greater expertise and training than the 
Veteran in evaluating the extent of audiologic disability in this 
case.  

In September 2010 the Veteran submitted a written statement 
requesting that the Board considering his diagnosed tinnitus in 
rating his service-connected hearing loss.  The Board notes that 
the Veteran has already received a separate 10 percent rating for 
his service-connected tinnitus.  To consider tinnitus in the 
Veteran's rating for hearing loss would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.

The Board also notes that in exceptional cases, extraschedular 
ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board 
has considered assignment of an extra-schedular evaluation but 
the record does not show that the Veteran's appealed disability 
has manifestations of that exceed those contemplated by the 
schedular criteria.  Therefore, assignment of extra-schedular 
evaluations in this case is not in order.  Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Furthermore, as mentioned above, where the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id at 126.  Here, the Board finds that a 
noncompensable rating is applicable during the entire period 
contemplated by this appeal. 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a 
claim for a total disability rating by reason of individual 
unemployability due to service-connected disability (TDIU) is 
considered part and parcel of an increased-rating claim when the 
issue of unemployability is raised by the record.  In this case, 
the issue of unemployability is not raised by the record.  The 
record indicates that the Veteran was currently working and there 
is no allegation that his service-connected hearing loss has 
resulted in unemployment.  Therefore, consideration of a TDIU is 
not warranted.   

In sum, the evidence in this case is not so evenly balanced so as 
to allow application of the benefit-of-the-doubt rule as required 
by law and VA regulations.  There is a preponderance of evidence 
against the Veteran's claim for a compensable rating for his 
bilateral hearing loss.  Accordingly, a higher evaluation is not 
established.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Basal Cell Carcinoma

As noted above, the Veteran has also claimed entitlement to 
higher ratings for his service-connected residuals of basal cell 
carcinoma of the face, upper back, neck, arms and hands.  The 
Veteran first claimed entitlement to service connection for that 
condition in December 2003.  A January 2005 rating decision 
denied entitlement to service connection, finding that there was 
insufficient evidence to establish a relationship to service.  A 
July 2005 rating decision confirmed that determination.  In 
September 2005 the Veteran submitted a Notice of Disagreement 
(NOD), arguing that basal cell carcinoma developed after years of 
standing in the sun while on duty as an Air Force police officer.  

The RO issued an additional rating decision in January 2007, 
granting entitlement to service connection for basal cell 
carcinoma, and assigned a 10 percent evaluation effective from 
October 1, 2003, the day after the Veteran's release from active 
service.  The Veteran submitted a Notice of Disagreement (NOD) 
with that rating in March 2007.  The RO issued a Statement of the 
Case (SOC) in December 2007, and the Veteran filed a Substantive 
Appeal (VA Form 9) later that month.  In April 2010 the Board 
remanded the Veteran's claim for further development.  The 
development requested in that remand was accomplished, and no 
further action is necessary to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In September 2010 the RO issued 
an additional rating decision granting entitlement to a 30 
percent rating for the Veteran's basal cell carcinoma, effective 
from May 21, 2010.  However, as this increase does not constitute 
a full grant of all benefits possible, and as the Veteran has not 
withdrawn his claim on this issue, it remains on appeal and has 
been returned to the Board for further adjudication.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The Veteran's service-connected residuals of basal cell carcinoma 
was rated as 10 percent disabling prior to May 21, 2010, and as 
30 percent thereafter, under 38 C.F.R. § 4.118, Diagnostic Code 
7818 [Malignant skin neoplasms (other than malignant melanoma)] 
and Diagnostic Code 7806 [Dermatitis or eczema].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."   See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Diagnostic Codes 7818 and 7806 are deemed by the Board to be the 
most appropriate primarily because they pertain specifically to 
the primary diagnosed disability in the Veteran's case (residuals 
of basal cell carcinoma).  The Board notes that Diagnostic Code 
7818 refers the rating official to determine the applicability of 
Diagnostic Code 7801 [burn scars or scars due to other cases, not 
of the head, face, or neck, that are deep and nonlinear]; 
Diagnostic Code 7802 [burn scars or scars due to other causes, 
not of the head, face, or neck, that are superficial and 
nonlinear], Diagnostic Code 7804 [scars, unstable or painful]; 
and Diagnostic Code 7805 [scars, other (including linear scars) 
and other effects of scars evaluated under diagnostic codes 7800, 
7802, 7802 and 7804].  

As discussed in more detail below, medical evidence shows that 
the Veteran's residual condition is manifested by numerous small 
scars due to biopsies and lesions.  There is no evidence of 
disfiguring, painful or tender scars, nor evidence that the scars 
are unstable, deep or adhering to underlying tissue.  The total 
area affected by basal cell carcinoma was estimated to be 25 
percent and the exposed area was estimated to be 2 to 3 percent.  
The scars were located on the neck, back, shoulder, hand, arm and 
scalp.  

The Board notes that the Veteran's residuals of basal cell 
carcinoma were rated under Diagnostic Code 7806 as 10 percent 
disabling from October 1, 2003, to May 20, 2010, and as 30 
percent disabling starting on May 21, 2010.  The Board observes 
that the criteria under Diagnostic Code 7806 provide for a higher 
disability rating of the Veteran's symptoms than any of the other 
enumerated diagnostic codes, and the criteria for dermatitis is 
most applicable for the Veteran's symptoms; the functional effect 
of the disability is most appropriately rated under Diagnostic 
Code 7806.  

The Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and neither 
the Veteran nor his representative have requested that another 
diagnostic code be used.  Accordingly, the Board concludes that 
the Veteran is appropriately rated under Diagnostic Code 7818 and 
Diagnostic Code 7806.  

As noted above, Diagnostic Code 7818 instructs the rating 
official to rate the disability as disfigurement of the head, 
face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 
7805), or impairment of function.  In addition, a Note to DC 7818 
states:

If a skin malignancy requires therapy that is 
comparable to that use for systemic malignancies, 
i.e., systemic chemotherapy, X-ray therapy more 
extensive than to the skin, or surgery more extensive 
than wide local excision, a 100-percent evaluation 
will be assigned from the date of onset of treatment 
and will continue with a mandatory VA examination six 
months following the completion of such 
antineoplastic treatment, and any change in 
evaluation based upon that or any subsequent 
examination will be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no 
local recurrence or metastasis, evaluation will then 
be made on residuals.  If treatment is confined to 
the skin, the provisions for a 100-percent evaluation 
do not apply.  

In addition, Diagnostic Code 7806 provides a 30 percent 
disability rating for symptoms showing 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affects, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs requires for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent disability rating is provided for symptoms 
showing more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or, constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  

Here, the relevant evidence of record includes VA treatment 
records, VA examination reports and written statements from the 
Veteran.  VA treatment records from December 2003, shortly after 
the Veteran was released from active service, indicate that the 
Veteran underwent a chemical facial peel for treatment of 
precancerous lesions.  Follow-up records show that the Veteran 
recovered well from this procedure.  Additional VA treatment 
records from September 2004 indicate that the Veteran underwent 
shave biopsies of the right cheek, lateral neck and right hand.  
Two of these were found to be basal cell carcinoma and the third 
was determined to be actinic keratosis.  

The Veteran was first afforded a VA examination for his basal 
cell carcinoma in September 2004.  During that examination the 
Veteran reported that he had been diagnosed with basal cell 
carcinoma about five years earlier.  He stated that multiple 
surgical procedures were provided to remove lesion from his back, 
the right side of his face, his left temple and his neck.  
Physical examination revealed that the Veteran had a left 
temporal 3 centimeter scar on his face;  multiple scars on his 
upper back including over the right scapular region (3 cm. by 1.5 
cm.), the right upper back (2.5 cm. by 1 cm.), the mid-upper back 
(2.5 cm. by 1 cm. and 3 cm. by 1.5 cm.), the left upper back (2.5 
cm. by 1 cm.); the anterior chest clavicular area (1.2 cm. by 1.2 
cm.); the right cheek (0.5 cm. lesion with "S" scar from prior 
recent biopsy); the right neck (0.5 cm. lesion with "S' scar 
from prior recent biopsy); the fourth finger on his right hand 
(0.5 cm. lesion with "S" scar from prior recent biopsy); and 
the right forearm (2 cm. by 0.5 cm.).  The examiner indicated 
that the total surface area affected was 10.5 percent.  

Subsequent VA treatment records from December 2004 indicate that 
the Veteran was seen regarding treatment for the basal cell 
carcinoma on his right cheek and right hand.  The Veteran opted 
for treatment with topical medication.  Records from June 2005 
indicate complete resolution of the skin cancers on his right 
hand and right cheek.  However, at that time the Veteran reported 
being concerned about several scaly spots on his neck, ears and 
arms.  The Veteran's right superior back was biopsied and results 
from July 2005 revealed basal cell carcinoma.  Subsequent 
treatment records show numerous biopsies and basal cell carcinoma 
removals.  

In his March 2007 Notice of Disagreement (NOD) the Veteran 
expressed his disagreement with the 10 percent rating assigned.  
He reported being advised by his VA physician and private 
practice doctor that his basal cell carcinoma would be a lifelong 
condition that would require constant treatment.

In May 2010 the Veteran underwent an additional VA examination.  
During that examination the Veteran reported a long history of 
several skin conditions, including basal cell carcinoma.  
Surgeries in July 2003, October 2003, September 2004, July 2005, 
April 2008, October 2008 and December 2009 were reported.  The 
Veteran stated that he continues to notice new lesions and 
pointed out two lesions on the lower half of the anterior aspect 
of his left thigh that have been scheduled for biopsies.  The 
Veteran indicated that the scars from his prior surgeries do not 
itch, are not painful and do not bleed.  Physical examination 
revealed that the Veteran has two left upper neck scars (2 cm. 
and 2.5 cm., each hypopigmented); a similar right middle neck 
scar; a scar at the root of the neck (3 cm. by 3.5 cm.); a one-
inch linear scar on the right scapula; a similar scar on the left 
scapula, two adjoining hypopigmented scars on the left shoulder; 
another scar on the left shoulder (1 cm.); several scars on the 
back, including a linear one on the right side three inches from 
midline at T5-T7 (1.5 inches) and a similar scar just below that; 
a scar on the left hand on the dorsal aspect of the fourth finger 
(1 cm.); a linear scar along the lateral aspect of the right 
elbow (1 inch); a similar scar approximately two inches lower; 
and several small 5 millimeter scars on the occipital area of the 
scalp.  None of the scars indicated were adherent to underlying 
tissue, manifested by keloids, redness or inflammation, or 
hampered movement or function in any way.  The examiner stated 
that the Veteran has continued to present himself with several 
types of lesions, including basal cell carcinoma, actinic 
keratosis and dysplastic nevi.  He noted that the lesion cover a 
wide territory of skin surface, approximately 25 percent of total 
skin and area and 2 to 3 percent of exposed skin area.

As noted above, the Veteran was initial assigned a 10 percent 
rating for his service-connected residuals of basal cell 
carcinoma and was assigned a 30 percent rating for that condition 
effective May 21, 2010.  Accordingly, as discussed in further 
detail below, there are two separate rating periods that the 
Board must evaluate: from October 1, 2003, to May 20, 2010, and 
from May 21, 2010, to the present.  

With regard to the appeal period beginning on October 1, 2003, 
and after a careful review of the relevant evidence, the Board 
finds the criteria for a 10 percent disability rating under 
Diagnostic Code 7806 have been met, but that the criteria for a 
higher disability rating than 10 percent have not been met.  In 
this regard the Board notes that the Veteran's September 2004 VA 
examination indicates that the Veteran's affected area is limited 
to about 10.5 percent of his body, significantly less than the 20 
percent required for the next higher rating of 30 percent.  In 
addition, there has been no showing that the Veteran had 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six week 
or more.   

With regard to the appeal period beginning on May 21, 2010, the 
Board finds that the criteria for a 30 percent disability rating 
under Diagnostic Code 7806 have been met, but that the criteria 
for the next higher rating of 60 percent have not been met.  The 
Veteran's May 2010 VA examination indicates that the Veteran's 
affected area is limited to about 25 percent of his body, far 
less than the 40 percent required for the higher disability 
rating of 60 percent.  

In addition, the scars presented on physical examination are all 
small, stable, non-disfiguring, non-tender and non-painful, and 
do not cause any limitation of motion or function.   Nor are the 
criteria in the Note to Diagnostic Code 7818 met; the Veteran 
treatment has been limited to occasional surgical removal of skin 
lesions or the entirety of the appeal period.  At no point has 
therapy comparable to that used for systemic malignancies been 
employed.  For these reasons, the Board finds that the criteria 
for a rating in excess of 10 percent prior to May 21, 2010, and 
in excess of 30 percent thereafter, have not been met.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The evidence shows that the Veteran's 
condition has been progressively getting worse in that more 
lesions have had to be removed.  The Veteran was initially 
granted a 10 percent rating and was granted a 30 percent rating 
based on evidence indicating that worsening.  As noted above, his 
most recently described symptomatology does not meet the criteria 
for a higher disability rating and there is no evidence that his 
condition was worse at any time during the pendency of his claim.  
Accordingly, staged ratings beyond those already granted are 
inappropriate.  

The Board also notes that in exceptional cases, extraschedular 
ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board 
has considered assignment of an extra-schedular evaluation but 
the record does not show that the Veteran's disability has 
manifestations exceeding those contemplated by the schedular 
criteria.  Assignment of extra-schedular evaluations in this case 
is thus not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a 
claim for a total disability rating by reason of individual 
unemployability due to service-connected disability (TDIU) is 
considered part and parcel of an increased-rating claim when the 
issue of unemployability is raised by the record.  In this case, 
the issue of unemployability is not raised by the record.  The 
record indicates that the Veteran was currently working and there 
is no allegation that his service-connected residuals of basal 
cell carcinoma have resulted in unemployment.  Therefore, 
consideration of a TDIU is not warranted.   

In sum, with regard to the Veteran's service-connected residuals 
of basal cell carcinoma there is a preponderance of evidence 
against a rating in excess of 10 percent for any time prior to 
May 21, 2010, and in excess of 30 percent thereafter.  
Accordingly, the benefit-of-the-doubt doctrine does not apply and 
an increased rating must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial compensable rating for the Veteran's 
service-connected bilateral hearing loss is denied. 

Entitlement to an increased rating for the Veteran's service-
connected residuals of basal cell carcinoma, rated as 10 percent 
from October 1, 2003, and as 30 percent from May 21, 2010, is 
denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


